Citation Nr: 1426953	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-29 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for generic basal cell carcinoma, claimed as skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1967 to October 1969, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In December 2011, this matter came before the Board and was remanded for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.


FINDINGS OF FACT

1.  There is no competent evidence of a disability manifested by headaches.

2.  A gastrointestinal disorder was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.

3.  Basal cell carcinoma is not a disease subject to presumptive service connection as a result of Agent Orange exposure.

4.  Basal cell carcinoma was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  Gastroesophageal reflux disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.

3.  Basal cell carcinoma was not incurred or aggravated in service, and may not be presumed to have been so incurred due to herbicide exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in an August 2012 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  Pursuant to the December 2011 Board remand, the RO obtained additional VA treatment records from Providence VA Medical Center and associated such records with the Veteran's claims file.  As will be discussed below, a review of the evidence of record indicates no examination is necessary to determine the etiology of the Veteran's claims as there is no competent and credible evidence to suggest they may be associated with service.  See 38 U.S.C.A. § 5103(A)(d).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the probative value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Headache Disorder

The Veteran seeks entitlement to service connection for a headache disorder.  In his September 2007 claim, he reported his disorder began in 1998.  

Service treatment records indicate the Veteran complained of severe headaches between September and November 1967.  Following examinations the diagnoses included muscular tension headaches, a hyperventilation syndrome, and an immature personality disorder.  At his October 1969 separation examination, the appellant noted a history of frequent or severe headaches, however, a headache disorder was not diagnosed.  Rather, the examiner noted the Veteran had "nervous trouble."  

Post-service, VA treatment records show the Veteran complained of intermittent headaches that were assessed as having an unknown etiology in September 2003.  In August 2007, a head CT scan revealed normal findings.

The Board is unable to grant service connection for a headache disorder because there is no evidence of a headache disability since filing a claim in September 2007.  Although he complains of headaches, a headache is defined as a "pain in the head."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 824 (32nd ed. 2012).  The United States Court of Appeals for Veterans Claims has held "...pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) vacated in part, appeal dismissed in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Even if the Veteran was diagnosed with a current headache disorder the earliest postservice indication of complaints of headaches occurred over thirty years after separation from service.  Given this length of time, the evidence preponderates against finding that a headache disorder is related to his active duty.  A lengthy interval of time between service and initial post-service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Veteran is competent to report symptoms of head pain, he has presented no evidence of a current headache disorder.  He has presented no evidence suggesting a continuity of symptoms since service separation.  He has presented no medical evidence linking a current headache disorder to service.  Accordingly, there is insufficient evidence to warrant a VA examination, and the Board assigns a low probative value to his contentions of a headache disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for a headache disorder is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

Gastroesophageal Reflux Disease

The Veteran seeks entitlement to service connection for a gastroesophageal reflux disease.  In his September 2007 claim, he reported his disease began in 1998.  A March 2012 VA treatment note confirms a current diagnosis of gastroesophageal reflux disease.  

Service treatment records, to include an October 1969 separation examination report shows no complaints of, diagnosis of, or treatment for a gastrointestinal disorder to include gastroesophageal reflux disease.  

Post-separation, the first evidence of a diagnosis of gastroesophageal reflux disease is from an April 1998 VA treatment note, about 29 years after service.  Therefore the weight of the evidence is against the finding of entitlement to service connection on a direct basis.  See Maxson, 1330 F.3d at 1333.  Further, there is no medical evidence linking gastroesophageal reflux disease to service, and the appellant does not allege that he has suffered from a continuity of symptoms since service discharge.  Without competent and credible evidence of an association between the Veteran's active duty and his diagnosis of gastroesophageal reflux disease, there is insufficient evidence to warrant a VA examination and service connection is not warranted.  

While the Veteran is competent to report on symptoms of gastroesophageal reflux disease, he has presented no evidence of the medical training necessary to determine the etiology of his disease.  Therefore, the Board assigns a low probative value to his contentions.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).

Basal Cell Carcinoma

The Veteran seeks entitlement to service connection for basal cell carcinoma, claimed as skin cancer due to exposure to Agent Orange during active duty.  VA treatment notes indicate he was diagnosed with basal cell carcinoma of the nose in April 1999 and of the right lateral cheek and right upper neck areas in December 2006. 

The Veteran served in Vietnam, thus he is presumed to have been exposed to Agent Orange during such service, for the purpose of this discussion.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, basal cell carcinoma is not a disability  presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Although the Veteran is not entitled to service connection on a presumptive basis under these provisions, he may nevertheless show that his herbicide exposure actually caused his hypertension.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Here the Veteran has presented no evidence which even remotely suggests direct causation.  There is no medical evidence linking basal cell carcinoma to service or to any exposure to Agent Orange.  Service treatment records, to include an October 1969 separation examination report show no complaints of, diagnosis of, or treatment for cancer or any skin disease.  While the Veteran has been treated for basal cell carcinoma no medical evidence links that disorder to his military service.  Therefore, entitlement to either direct or presumptive service connection for basal cell carcinoma is not warranted.  

Post-service, VA treatment records suggest the Veteran's was first diagnosed with basal cell carcinoma in April 1998.  As the Veteran has presented no medical or lay evidence to suggest in-service skin problems or cancer, and the earliest indication of basal cell carcinoma is clinically shown about 29 years after separation from service, the evidence preponderates against finding that basal cell carcinoma was incurred during active duty.  See Maxson, 1330 F.3d at 1333.  While the Veteran is competent to report symptoms of skin problems, he is not competent to diagnose skin cancer or determine the etiology of a complex medical matter such as cancer.  Accordingly, there is insufficient evidence to warrant a VA examination, as there is no evidence establishing that an event, injury, or disease occurred in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Overall, the Board assigns a low probative value to the Veteran's contentions.

Under these circumstances, service connection must be denied on the basis that basal cell carcinoma was not shown during active duty, and was not clinically demonstrated until many years thereafter.  Without competent and credible evidence of an association between his claimed disorder and active duty, entitlement to service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a headache disorder is denied.

Entitlement to service connection for gastroesophageal reflux disease is denied.

Entitlement to service connection for generic basal cell carcinoma, claimed as skin cancer, to include as due to herbicide exposure, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


